Citation Nr: 1212081	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-16 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent from July 9, 2007 to August 7, 2008, and higher than 70 percent from that date.

2.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.

3.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for chloracne, to include as due to exposure to Agent Orange.

4. Entitlement to service connection for a right hand and wrist disability.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a left testicle disability.

8.  Entitlement to service connection for renal failure, to include as secondary to service-connected diabetes mellitus.

9.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

10.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


In a May 2007 rating decision, the RO, in part, denied service connection for hypertension, denied service connection for renal/kidney failure and granted service connection for diabetes mellitus at a 10 percent disability rating, effective July 17, 2006.

An October 2007 rating decision, in part, granted a 50 percent disability evaluation for the Veteran's service-connected PTSD, effective July 9, 2007.

An April 2008 rating decision granted a 20 percent disability evaluation for the Veteran's service-connected diabetes mellitus, effective July 17, 2006.

An October 2008 decision, in part, granted a 70 percent disability evaluation for the Veteran's service-connected PTSD, effective August 7, 2008 and denied service connection for a left testicle condition, a right hand/wrist condition, a left ankle condition and a left knee condition.

A June 2009 rating decision, in part, denied entitlement to a TDIU.

A March 2010 rating decision denied entitlement to service connection for chloracne on the basis that new and material evidence had not been submitted.  

Of preliminary importance, because the claim for a higher rating for the Veteran's service-connected diabetes mellitus involves a request for higher ratings following the grant of service connection, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for a previously service- connected disability). 

In April 2011, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record. 

The issue of entitlement to an initial rating in excess of 20 percent for diabetes mellitus and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since July 9, 2007, the Veteran's PTSD is manifested by deficiencies in most of the areas work, family relations, judgment, thinking, or mood; but, total occupational and social impairment has not been demonstrated.

2.  In a May 2007 rating decision, the RO denied service connection for chloracne, to include as due to exposure to Agent Orange; although notified of the denial, the Veteran did not initiate an appeal.

3.  No new evidence associated with the claims file since the May 2007 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for chloracne, to include as due to exposure to Agent Orange, or raises a reasonable possibility of substantiating this claim. 

4.  A right hand and wrist disability was not shown in service and has not been shown by competent evidence to be related to a disease or injury of service origin.

5.  Degenerative joint disease of the left ankle and left knee was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.

6.  A left testicle disability was not shown in service and has not been shown by competent evidence to be related to a disease or injury of service origin.

7.  The competent evidence shows that the Veteran's hypertension and renal failure were aggravated by his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 70 percent evaluation, but no higher, for PTSD have been met since July 5, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.126, 4.130, Diagnostic Codes 9411, 9434 (2011).

2.  The May 2007 rating decision that denied entitlement to service connection for chloracne, to include as due to exposure to Agent Orange, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

3.  New and material evidence to reopen the Veteran's claim for service connection for chloracne, to include as due to exposure to Agent Orange, has not been submitted.  38 C.F.R. § 3.156(a) (2011).

4.  A right hand and wrist disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

5.  A left ankle disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1111, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

6.  A left knee disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1111, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

7.  A left testicle disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

8.  The criteria for service connection for renal failure on a secondary basis are met.  See 38 U.S.C.A. § 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

9.  The criteria for service connection for hypertension on a secondary basis are met.  See 38 U.S.C.A. § 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claims for service connection for hypertension and renal failure as secondary to service-connected diabetes mellitus; the Board finds that all notification and development actions needed to fairly adjudicate these claims has been accomplished as to these issues.

Regarding the Veteran's claim to whether new and material evidence has been presented to reopen a claim of entitlement to service connection for chloracne, to include as due to exposure to Agent Orange, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In a September 2009 letter, the Veteran was provided the new and material evidence standard that was applicable to the Veteran's application to reopen his claim for service connection for chloracne, to include as due to exposure to Agent Orange.  The letter set forth the reasons for the prior denial of this claim and the type of evidence that the Veteran would need to submit in order to successfully reopen his claim for service connection for chloracne, to include as due to exposure to Agent Orange.  His subsequent assistance in pursuing the appeal demonstrates actual knowledge of what is needed, and further notice or development is not indicated. 

Regarding the issues of entitlement to service connection for a left testicle condition, a left ankle condition, a left knee condition and a right hand/wrist condition, the RO provided notice to the Veteran in a July 2008 letter, prior to the date of the issuance of the appealed October 2008 rating decision.  

The July 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the issue of higher ratings for the Veteran's service-connected PTSD, the RO provided notice to the Veteran in a September 2009 letter that explained what information and evidence was needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The September 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman, supra.  After issuance of the September 2009 letter, and opportunity for the Veteran to respond, the January 2010 statement of the case (SOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental statement of case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records and November 2006, August 2007, September 2008, July 2009 and January 2010 VA examinations.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran as well as his Board hearing testimony.  

The Board finds that no additional RO action to further develop the record on the claim is warranted.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed left testicle disability.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, there is no indication that left testicle disability was manifested in service or was otherwise related to service.  Thus remand for a VA examination is not necessary. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In this case, the Veteran is currently assigned a 50 percent disability rating from July 9, 2007 to August 6, 2008, and a 70 percent disability rating from August 7, 2008  for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.
  

Under the general rating formula for mental disorders a rating of 50 percent is assigned when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's PTSD.  See Mittleider at 182.  See also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).  To the extent that there is any doubt as to attribution of symptomatology between service- connected and nonservice-connected disability, such doubt will be resolved in the Veteran's favor.

Factual Background and Analysis

The Veteran's claim for an increased rating was received in July 2007.  

The Veteran underwent a VA examination in August 2007.  He reported receiving therapy 2 to 3 times a month for his PTSD.  He noted that he had previously worked as an anchor operator but had to stop working because of an accident on the job.  He reported a history of alcohol dependence and noted having been arrested 6 to 7 times in the past.  He was married previously but was a widower.  He had 2 daughters but one of them was deceased.  He lives with his other daughter and has a good relationship with her.  He denied close or casual friends.  In his spare time he walked and went to church about twice a month.  However, sometimes he leaves church because he cannot tolerate the crowds.  He denied any other activities.  On examination, he was alert, oriented, attentive and appeared his stated age.  His mood appeared to be dysphoric and his affect was anxious and constricted.  His speech reflected his anxiety.  There was some evidence of psychomotor agitation.  His eye contact was good and he was cooperative and pleasant with the examiner.  His thought process was logical and coherent.  His thought content was devoid of any current auditory or visual hallucinations.  He did report such symptoms, however, in the context of nightmares.  No evidence of delusional content was noted.  He denied any current suicidal or homicidal ideation.  He denied a history of suicide attempts.  His memory was intact for immediate, recent and remote events.  His intelligence was in the average range and he had partial insight into his current condition.  The diagnosis was PTSD, major depressive disorder and alcohol dependence in remission.  A GAF score of 52 was assigned.

The examiner noted that the Veteran was exhibiting considerable symptoms associated with his PTSD and depression.  However, his depression did not appear to be related to his service-connected PTSD.  He reported daily intrusive thoughts about Vietnam and said that he had nightmares about his friend getting killed every night.  He described physiological reactivity to trauma cues such as loud noises and says that he avoided talking about the war and avoided crowds and watching war movies.  His affect was constricted.  He described emotional detachment from others and stated that he was a loner who had problems trusting.  He reported decreased interest in activities.  He had problems with irritability and noted that he lost his temper easily.  He had an exaggerated startle reaction to loud noises.  He also described a hypervigilant style.  He had problems with concentration and often forgot what he is doing.  He reported difficulties with depression with low energy, fatigue, decreased motivation and decreased feelings of hope and worth.  He reported occasional decline in his appetite and that his weight fluctuates.  He denied that his symptoms impacted his activities of daily living.  The examiner noted that his social adaptability and interactions with others appeared to be considerably impaired.  His ability to maintain employment and perform job duties in a reliable, flexible and efficient manner also appeared to be considerably impaired.  The examiner concluded that overall, he considered the Veteran's level of disability to be in the considerable range related to his PTSD.

The Veteran underwent a VA examination in September 2008.  He reported having difficulty with decreased sleep, waking up fighting during the night, and nightmares.  He also had problems with flashbacks, hypervigilance, difficulty with loud noises, difficulty being in crowds, anger problems and intrusive thoughts.  He was currently receiving psychiatric treatment for his symptoms.  He also reported that he was admitted to a hospital in 1988 when he was suicidal.  He stated that he had no friends and no hobbies and had poor motivation to complete his activities of daily living.  While he was not employed currently due to a work accident, he noted that when he was employed he had difficulty with losing his temper.  On examination, he was alert and oriented to person, place, date and time.  He had difficulty with thought process.  His history was poor and his affect was blunted.  Insight was not demonstrated.  He had some difficulty with speech and was difficult to understand at times.  His attention was mildly impaired and he had difficulty with memory.  He did not report any overt psychosis.  He had thoughts of suicide in the past but denied current suicidal ideation or current suicidal plan.  He denied homicidal ideation.  The diagnosis was PTSD.  A GAF score of 45 was assigned.  The examiner noted that at this point, the Veteran was reporting severe impairment in functioning related to his PTSD.  He was not employed and had been homeless in the past.  He now lived with his sister.  He had no significant relationships, had no friends and had no hobbies.  He had poor motivation to complete his activities of daily living.  He had difficulty with attention and memory. The examiner determined that based on the Veteran's presentation during the mental status examination, he was not competent to manage his own funds.

A September 2008 VA mental treatment note assigned a GAF score of 60.

The Veteran underwent a VA examination in January 2010.  He reported that he experienced significant depression when things did not go his way.  He became irritable and had difficulty controlling his mood.  He also reported intrusive thoughts of his experiences in Vietnam.  He continued to have difficulty sleeping and also had nightmares.  He was jumpy and hypervigilant to unexpected noise.  He also felt isolated and withdrawn from others.  He avoided crowds and loud noises.  He was preoccupied with his physical health.  He reported previously having suicidal ideation but there had been no plan or intent to harm himself.  He has not had any significant relationships since his wife died in a motor vehicle accident.  He denied significant recreational or social activities.  He did have help with activities of daily living.  He reported being poorly motivated to complete his activities of daily living.  The examiner noted that the Veteran was appropriately dressed and groomed.  His speech was clear, coherent and goal-directed though tangential at times.  He was alert to time, place and person.  Long-term memory was within normal limits while short-term memory and concentration were somewhat impaired.  It was difficult for him to maintain attention and stay on task at times.  Insight and judgment were adequately developed.  He denied current suicidal or homicidal ideation.  The diagnosis was PTSD.  A GAF score of 45 was recorded.  The examiner determined that the Veteran had significant symptoms of PTSD including poor sleep, nightmares, intrusive thoughts, avoidance and hypervigilance.  He was getting consistent treatment for PTSD.  The examiner concluded that given his current mental status and level of impairment, he could manage his funds available to him.

Concerning the period prior to August 7, 2008, the Board finds that the Veteran's symptoms more nearly approximated occupational and social impairment, with deficiencies in most areas.  While he does not display such symptoms as obsessional rituals, suicidal ideation and neglect of personal appearance and hygiene, prior to August 7, 2008 he did nonetheless exhibit major deficiencies in both social and occupational functioning.  August 2007 VA examiner specifically noted that the Veteran was exhibiting considerable symptoms associated with his PTSD and depression.  The Veteran experienced depression, sleep impairment, daily intrusive thoughts, physiological reactivity to trauma cues, a constricted affect, emotional detachment, decreased interest in activities, irritability an exaggerated startle reaction, hypervigilance and problems with concentration.  Additionally, he reported difficulties with low energy, fatigue, decreased motivation and decreased feelings of hope and worth.  The Board also notes that in order to qualify for a higher rating, the Veteran need not exhibit all or most specific characteristics of that rating; rather he need only demonstrate that level of overall disability.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).  In sum, the evidence can be read as showing deficiencies in most of the areas listed under the criteria for a 70 percent rating.  Accordingly a rating of 70 percent is granted from July 9, 2007.

However, the Board finds that a disability rating in excess of 70 percent is not warranted for any period of the claim.  As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  VA treatment records and VA examinations show no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name. 

The Board notes that the Veteran' s most recently assigned GAF score of 45 on a January 2010 VA examination is indicative of serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  In this case, the overall evidence of record on does not reflect that the Veteran's symptomatology was so severe as to merit a 100 percent evaluation for the period since August 7, 2008.  

Private and VA treatment reports also noted that the Veteran had no current homicidal or suicidal thoughts or intentions, and he was oriented to person, place and time.  Additionally, the Board notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, supra.  

Accordingly, in this case, the overall evidence of record on does not reflect that the Veteran's symptomatology was so severe as to merit a 100 percent evaluation.  

Thus, for all the foregoing reasons, the Board finds that since July 9, 2007, a rating in excess of 70 percent for PTSD is not warranted.

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's PTSD disability is appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  

II.  Claim to Reopen

The Veteran's claim for service connection for chloracne had previously been considered and was denied in July 2003, July 2004 and November 2004 rating decisions on the basis that there was no evidence of a claimed skin condition during the Veteran's military service, at his separation examination or within a year of his separation from military service. 

In January 2005 the Veteran filed a notice of disagreement with the November 2004 rating decision.  A statement of the case was issued in February 2005 but the Veteran did not submit a substantive appeal.  Therefore, the Veteran did not appeal the November 2004 rating decision and it is final.

In December 2006, the Veteran filed a claim to reopen his claim for service connection for a skin disability.

A May 2007 rating decision found that new and material evidence had not been submitted to reopen the claim for service connection for a skin disability.  This finding was on the basis that there was no evidence of a claimed skin condition during the Veteran's military service, at his separation examination or within a year of his separation from military service. 

As the Veteran did not appeal the May 2007 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Most recently, the Veteran sought to reopen his claim for service connection for a skin disability in July 2009.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38 Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial was the May 2007 RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In the May 2007, unappealed rating decision, the RO denied the Veteran's claim based on a finding that there was no evidence of a claimed skin condition during the Veteran's military service, at his separation examination or within a year of his separation from military service.

Evidence received after the May 2007 decision includes an October 2008 VA dermatology note in which the Veteran was diagnosed with dermatitis.  The physician also noted that the Veteran did not have a history of skin cancer.

However, the subsequently received evidence is either cumulative or redundant of the evidence previously of record, or it does not raise a reasonable possibility of substantiating the claim.  Much of the evidence is cumulative or redundant in that it merely demonstrates that the Veteran has current diagnosis of dermatitis.  There is no evidence that relates to an unestablished fact necessary to substantiate the claim, namely that any skin disability occurred in or was caused by service.  Overall, there is no medical evidence or opinion suggesting that the Veteran's current skin disability is in any way related to his service, to include as related to Agent Orange exposure.  The Board notes that dermatitis is not among the conditions where presumptive service connection is granted as a result of exposure to Agent Orange.  

Although the Veteran indicated that he believed that his current skin disability is related to Agent Orange exposure in service, the Veteran is not competent to provide an opinion as to etiology and as such, his statements cannot serve as a basis for the reopening of a previously denied claim.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for chloracne has not been received, and the rating decision of November 2004 remains final.  As the veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen these finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

III.  Service Connection

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection can be granted for certain diseases, including arthritis and hypertension, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service that is not demonstrated in this case.  See Hunt v. Derwinski, 1 Vet .App. 292, 296   (1991); see also Browder v. Brown, 5 Vet. App. 268, 271 (1993).  The determination of whether a preexisting disability was aggravated by service is a question of fact.  Doran v. Brown, 6 Vet App. 283, 286   (1994).

Given the plain meaning of 38 U.S.C. §535, and the purposes of veterans disabilities laws, we hold that temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)].

A.  Right hand and wrist disability

Service treatment records note that the Veteran injured a finger of his right hand playing basketball in October 1969.

The Veteran's February 1970 separation examination was negative for complaints or treatments relating to a right hand or finger disability.

The Veteran underwent a VA examination in July 2009.  The Veteran was uncertain when the problems with his hand and wrist began and recalled no specific injury.  He did feel that his right hand and wrist worsened gradually since he left the service.  He suffered no subsequent injury and reported having no problems with his hand or wrist prior to service.  He currently experienced pain in his right wrist.  X-rays of the wrist were negative.  X-rays of the hand showed contracture at the proximal interphalangeal joint of the fifth finger.  The Veteran noted that the lack of motion of his ring and little fingers likewise began following a cerebrovascular accident.  The diagnosis was right wrist weakness and right finger contracture following a stroke.  The examiner opined that it was less likely than not that the Veteran's present right hand and right wrist problems were related to his military service.  The examiner noted that the Veteran's primary disabilities using his right hand were associated with a cerebrovascular accident which the Veteran suffered after being in the military.

Based upon the evidence of record, the Board finds the Veteran's right hand and wrist disability is not shown to have been incurred as a result of any established event, injury, or disease during active service.  

There is a current diagnosis of right wrist weakness and right finger contracture following a stroke; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes in that regard that while the Veteran's service treatment records demonstrate a lone complaint of an injured finger of his right hand when playing basketball, they were negative for any or diagnoses of any chronic hand or wrist disorders.  He was also not diagnosed with a right hand disorder until many years after service.  This time lapse between the conclusion of his military service and the onset of his symptoms provides compelling evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has also failed to show continuity of symptomatology during the many years since service to otherwise support this claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Moreover, the only opinion addressing the etiology of the Veteran's right hand and wrist disability weighs against the claim.  The July 2009 VA examiner reviewed the claims file and examined the Veteran when determining that the Veteran's right hand and wrist condition was not related to his time in service.  The examiner noted that the Veteran's primary disabilities using his right hand were associated with a cerebrovascular accident which the Veteran suffered after being in the military.  This opinion constitutes the only opinion to address the relationship between the Veteran's current right hand and wrist condition and service, and neither the Veteran nor his representative has identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between a left leg disability and service.

As there is no competent opinion linking the current disability to service, the preponderance of the evidence is, therefore, against the claim for entitlement to service connection for a right hand and wrist disability.

B. A left ankle disability

The Veteran's service treatment records demonstrate that the Veteran sprained his ankle while playing basketball in March 1970.

The Veteran underwent a VA examination in July 2009.  The Veteran reported the onset of his ankle difficulty to a fall he suffered in 1969.  He was uncertain if he was ever given a profile of this injury while in service.  His ankle had been gradually worsening since he left the service.  He has suffered no subsequent injury and he had no problems with his ankle prior to the service.  X-rays of the left ankle showed degenerative changes and pes planus.  The diagnosis was degenerative joint disease of the left ankle.  The examiner opined that it was less likely than not that the Veteran's left ankle disability was related to his service.  The examiner noted that the only injury during active duty was characterized as an ankle sprain and that this minor injury was now very remote in time.

Based upon the evidence of record, the Board finds the Veteran's left ankle disability is not shown to have been incurred as a result of any established event, injury, or disease during active service.  

There is a current diagnosis of degenerative joint disease of the left ankle; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer, supra; D'Amico, supra; Hibbard, supra.

The Board notes in that regard that while the Veteran's service treatment records demonstrate complaints of an ankle sprain, they were negative for any or diagnoses of any chronic ankle disorders.  The ankle complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  He was not diagnosed with an ankle disorder until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claims for service connection.  See Maxson, supra.

Also, none of the private medical records or VA treatment records show that the Veteran was diagnosed with left ankle arthritis to a compensable degree within one year of service.  

The Board finds that while the competent evidence of record shows currently diagnosed disability of the left ankle, it does not demonstrate that arthritis manifested to a compensable degree within one year of separation, nor does it demonstrate continuity of symptomatology since service, and does not demonstrate that any of this disability is as likely as not related to service.  To the contrary, the competent evidence includes a July 2009 VA medical opinion that the left ankle disability is not related to service.  Significantly, this opinion was based upon a review of the Veteran's claims file, a pertinent examination of the Veteran, and was supported by ample medical reasoning with reference to the pertinent medical records.  For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a left ankle disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b). 

C.  A left knee disability

The Veteran's service treatment records demonstrate that in June 1969 the Veteran presented with left knee pain that had been ongoing for several weeks.  The diagnosis was a soft tissue injury.  His February 1970 separation examination was negative for treatments or complaints related to a left knee disability.

The Veteran underwent a VA examination in July 2009.  The Veteran reported the onset of his knee difficulty began in 1969 when he suffered a fall.  He recalled being diagnosed with a torn ligament and was treated with medication and rest.  He felt that he made an incomplete recovery from this injury.  He continued having knee problems after service.  X-rays of the left knee demonstrated mild degenerative changes and decrease in the height of the medial compartment.  The diagnosis was degenerative joint disease and internal derangement of the left knee.  The examiner opined that it was less likely than not that the Veteran's left knee disability was related to service.  The examiner noted that the Veteran's had one documented injury to the knee while in service but the x-rays were normal and the diagnosis was soft tissue injury.  He also noted that this injury was now very remote in time.

Based upon the evidence of record, the Board finds the Veteran's left knee disability is not shown to have been incurred as a result of any established event, injury, or disease during active service.  

There is a current diagnosis of degenerative joint disease and internal derangement of the left knee; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer, supra; D'Amico, supra; Hibbard, supra.

The Board notes in that regard that while the Veteran's service treatment records demonstrate complaints of a left knee injury, they were negative for any or diagnoses of any chronic knee disorder.  The knee complaints were medically addressed in service, and appear to have been of an acute and transitory nature as the February 1970 separation examination was negative for a knee disability.  He was not diagnosed with a knee disorder until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claims for service connection.  See Maxson, supra.

Also, none of the private medical records or VA treatment records show that the Veteran was diagnosed with left knee arthritis to a compensable degree within one year of service.  

The Board finds that while the competent evidence of record shows a currently diagnosed disability of the left knee, it does not demonstrate that arthritis manifested to a compensable degree within one year of separation, nor does it demonstrate continuity of symptomatology since service, and does not demonstrate that any of this disability is as likely as not related to service.  To the contrary, the competent evidence includes a July 2009 VA medical opinion that the left knee disability is not related to service.  Significantly, this opinion was based upon a review of the Veteran's claims file, a pertinent examination of the Veteran, and was supported by ample medical reasoning with reference to the pertinent medical records.  For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a left knee disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b). 

D.  A left testicle disability

The Veteran's service treatment records are negative for complaints or treatments related to a left testicle disability.

An April 2004 genitourinary examination noted that the Veteran had normal, descended testes.

A November 2007 private treatment note indicated that an ultrasound showed atrophic testis on the left and large varicocele.  The diagnosis was left orchalgia with atrophic testis and varicocle.  A left orchiectomy was scheduled.

Based upon the evidence of record, the Board finds the Veteran's left testicle disability is not shown to have been incurred as a result of any established event, injury, or disease during active service.  

There is a current diagnosis of an orichectomy of the left testicle secondary to trauma; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer, supra; D'Amico, supra; Hibbard, supra.

Initially, the Board notes that there are no clinical findings or diagnoses of a left testicle disability during service or for several years thereafter.  The first post-service evidence of a left testicle disability is a November 2007 private treatment report reflecting a diagnosis of atrophic testis on the left and large varicocele.  Additionally, the Board notes that an April 2004 genitourinary examination noted that the Veteran's testes were normal.

There is also no medical opinion of record showing a relationship between the any current left testicle disorder and his military service.  The Board notes in that regard that the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of any testicular disorders.  He was not diagnosed with a testicular disorder until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson, supra.

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a left testicle disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

E.  Renal failure and hypertension

The Veteran contends that his current renal failure and hypertension are secondary to his service-connected diabetes mellitus.

Service treatment records do not show any complaints of or treatment for renal failure and do not demonstrate elevated blood pressure readings.

The Veteran underwent a VA examination in December 2006.  The Veteran reported that he was diagnosed with type II diabetes mellitus approximately two years ago but was not certain.  The diagnosis was type II diabetes mellitus, chronic kidney disease (renal failure) and hypertension.  The examiner noted that the Veteran's medical records indicated that the Veteran's chronic kidney disease began several years prior to the diagnosis of diabetes mellitus.  The examiner believed that the Veteran's chronic kidney disease was more than likely secondary to hypertension.

A March 2007 VA treatment report noted that the Veteran had stage 3 chronic kidney disease that was probably from past episodes of accelerated hypertension.

The Veteran underwent a VA examination in April 2007.  The examiner opined that he believed that the Veteran had type II diabetes mellitus.  Also, he noted that the Veteran's chronic kidney disease was secondary to hypertension rather than diabetes mellitus.

A July 2007 private treatment report noted that the Veteran had mild renal insufficiency, type II diabetes mellitus and hypertension.  The hypertension was diagnosed in 1969 in retrospect.

Another July 2007 private treatment note indicated that the Veteran had renal failure.

The Veteran underwent a VA examination in December 2007.  The diagnosis was type II diabetes mellitus, renal insufficiency and hypertension.  The examiner opined that the Veteran's renal insufficiency was at least as likely as not related to the Veteran's hypertension and diabetes mellitus.  The examiner noted that the Veteran had a longstanding history of hypertension.  His diabetes mellitus occurred later as did his renal insufficiency, after the development of diabetes.  His diabetes mellitus more than likely aggravated his hypertensive state, however, to what degree was not easily teased out or determined.

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for renal failure and hypertension as secondary to the Veteran's service-connected diabetes mellitus is warranted.  In support of this conclusion, the Board notes that the December 2007 VA examiner determined that the Veteran's hypertension was more than likely aggravated by diabetes mellitus.  Regarding his renal failure, the December 2007 VA examiner determined that the Veteran's renal insufficiency was at least as likely as not related to the Veteran's hypertension and diabetes mellitus.

Moreover, although multiple physicians attributed to the Veteran's chronic kidney disease to hypertension rather than diabetes mellitus, the Board notes that the December 2007 VA examiner determined that both the hypertension and renal insufficiency were aggravated by the service-connected diabetes mellitus.  As noted above, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen, supra, for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  

Additionally, there is no contrary medical evidence of record that indicates that the Veteran's service-connected diabetes mellitus did not exacerbate his hypertension or renal insufficiency. 

In light of the totality of the evidence of record, and affording all reasonable doubt to the Veteran, the Board finds the Veteran's claim for secondary service connection is adequately supported.  38 C.F.R. § 3.102.  Thus, the benefit sought on appeal is granted on a secondary basis.  38 C.F.R. § 3.310. 

F.  Lay evidence

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his right hand and wrist, left knee, left ankle and left testicle disabilities are related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between current claimed disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation regarding the right hand and wrist, left knee, left ankle and left testicle disabilities involve a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.


ORDER

A 70 percent evaluation for PTSD from July 9, 2007, is granted.

An evaluation greater than 70 percent for PTSD from July 9, 2007, is denied.

New and material evidence has not been received to reopen the claim for service connection for chloracne, to include as due to exposure to Agent Orange; the appeal is denied.

Entitlement to service connection for a right hand and wrist disability is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a left testicle disability is denied.

Entitlement to service connection for renal failure on a secondary basis is granted.

Entitlement to service connection for hypertension on a secondary basis is granted.
REMAND

Regarding the Veteran's claim for an initial rating in excess of 20 percent for diabetes mellitus, the Board observes that the most recent VA examination for this disability was in March 2008.  The March 2008 VA examiner noted that the Veteran was placed on hypertensive medications to help with his renal insufficiency.  However, at his April 2011 hearing, the Veteran testified that his doctor told him to stop driving because of his diabetes.  He also testified that he experienced blackouts from his diabetes.  This testimony reflects a possible worsening of the Veteran's diabetes mellitus disability since his March 2008 VA examination.

The Court has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected diabetes mellitus, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

As resolution of the claim for an initial rating in excess of 20 percent for diabetes mellitus could impact the TDIU claim, the issues should be considered together.  Hence, any Board action on the TDIU claim would, at this juncture, be premature.

Additionally, in TDIU claims, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009).   A review of the claims file does not show that such an opinion has been obtained with respect to the TDIU claim.  Accordingly, VA examination is warranted in order to obtain an opinion concerning the Veteran's employability. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the RO/AMC should arrange for the Veteran to undergo a VA examination, by an appropriate examiner, to determine the current severity of his service-connected diabetes mellitus.  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings reported in detail.

The examiner should render findings responsive to the criteria for rating diabetes mellitus, to include whether the condition requires insulin, restricted diet, and/or regulation of activities (avoidance of strenuous occupational and recreational activities); the existence and frequency of any episodes of ketoacidosis or hypoglycemic reactions, and the number of yearly hospitalizations and/or monthly visits to a diabetic care provider such episodes require; and the extent and progression of any associated weight loss and/or strength.

Further, the examiner should comment as to the impact of the Veteran's diabetes mellitus on his employment.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

3.  The Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the impact of the service-connected disabilities on the Veteran's employability.  The claims file must be made available for review by the examiner should note such review in the report.

The examiner should determine whether it is at least as likely as not that the Veteran's service-connected disabilities are sufficiently severe, by themselves, to render him unable to secure and follow a substantially gainful occupation without regard to his nonservice-connected disabilities, or his age.

The examiner should provide the rationale for all opinions expressed.  

4.  Thereafter, readjudicate the claims to include entitlement to a TDIU.  If the determinations remain unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


